UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6716



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TERRENCE LEE HOGGARD, a/k/a Chuck,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Henry C. Morgan, Jr., District
Judge. (CR-92-73, CA-97-427-2)


Submitted:   November 19, 1998            Decided:   December 2, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Terrence Lee Hoggard, Appellant Pro Se. Mary Ann Snow, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terrence Lee Hoggard appeals the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998). We have reviewed the record and the district court’s opinion

and find no reversible error. Accordingly, we deny the motion for

a certificate of appealability, deny a certificate of appealabil-

ity, and dismiss the appeal on the reasoning of the district court.

United States v. Hoggard, Nos. CR-92-73; CA-97-427-2 (E.D. Va. Apr.

13, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2